            Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO DIVISION


                                                        )
THE CENTER FOR INVESTIGATIVE                            )
REPORTING, et al.,                                      )
                                                        )
                                      Plaintiffs,       )
                                                        )
                      V.                                )
                                                        )    Case No. 3:20-cv-06649-JSC
                                                        )
UNITED STATES DEPARTMENT OF                             )
rusnca~~.                                               )
                                                        )
                                      Defendants.       )
_ ________ _______ _ )
                             DECLARATION OF ERIC F. STEIN

       Pursuant to 28 U.S.C. § 1746, I, Eric F. Stein, declare and state as follows:

       1.      I am the Director of the Office of Information Programs and Services ("IPS") of

the United States Department of State (the "Department" or "State") and have served in this

capacity since January 22, 2017. Previously, I served as the Acting Director since October 16,

2016, and as the Acting Co-Director since March 21, 2016. I am the State official immediately

responsible for responding to requests for records under the Freedom of Information Act (the

"FOIA"), 5 U.S.C. § 552, the Privacy Act of 1974, 5 U.S.C. § 552a, and other records access

provisions. As the Director of IPS, I have original classification authority and am authorized to

classify and decla~sify national security information. Prior to serving in my current capacity, I

worked directly for State's Deputy Assistant Secretary ("DAS") for Global Information Services

("GIS") and served as a senior advisor and deputy to the DAS on all issues related to GIS offices

and programs, which include IPS.



                                                    1
             Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 2 of 14



        2.       The core responsibilities of IPS include: (1) responding to records access requests

made by the public (including under the FOIA, the Privacy Act, and the mandatory

declassification review requirements of the Executive Order governing classified national

security information), by members of Congress, by other government agencies, and those made

pursuant to judicial process such as subpoenas, court orders, and discovery requests; (2) records

management; (3) privacy protection; (4) national security classification management and

declassification review; (5) corporate records archives management; (6) research; (7) operation

and management of the Department's library; and (8) technology applications that support these

activities.

        3.       I am familiar with the efforts of Department personnel to process the FOIA

request that is the subject of this litigation, and I am in charge of coordinating the agency's

search and processing efforts with respect to this request. I make the following statements based

upon my personal knowledge, which in turn is based upon information furnished to me in the

course of my official duties.

        4.       This declaration explains the Department's administrative processing of and

response to Plaintiffs' FOIA request, including the Department's assertion of a Glomar response.

        I. ADMINISTRATIVE PROCESSING OF PLAINTIFFS' FOIA REQUEST

        5.       On June 9, 2020, Plaintiff Anayansi Diaz-Cortes ("Diaz-Cortes"), identifying

herself as a reporter for Plaintiff Center for Investigative Reporting ("CIR" and, collectively with

Diaz-Cortes, "Plaintiffs"), submitted a FOIA request to the Department seeking access to the

following records:

        [A]ll records related in whole or in part to a request for assistance from the Mexican
        government - whether by the Mutual Legal Assistance Treaty (MLAT), letter
        rogatory, or some other diplomatic communication - regarding the criminal case
        "United States of America v. Pablo Vega Cuevas et al." (14 CR 705).
                                                    2
                                                                                CIR, et al. v. DOJ, et al.
                                                                                  No. 3:20-cv-06649-JS
                                                                                      Stein Declaration
            Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 3 of 14



Plaintiffs' request covered the time period from March 1, 2015, through April 1, 2018. See

Exhibit A.

       6.       By email dated June 10, 2020, JPS formally acknowledged receipt of Plaintiffs'

FOIA request and initially assigned it Case Control Number F-2020-05832. See Exhibit B.

After Plaintiffs filed their Complaint on September 23, 2020, the Department reassigned

Plaintiffs' FOIA request Case Control Number FL-2021-00022.

       7.      The Department replied to Plaintiffs' request by letter dated March 4, 2021. The

Department's letter included a Glomar response, declining to confirm or deny the existence of

any records responsive to Plaintiffs' request with reference to FOIA Exemptions 3, 6, and 7(C),

5 U.S.C. §§ 552(b)(3), (b)(6), and (b)(7)(C). See Exhibit C.

                 II. THE DEPARTMENT'S GLOMAR DETERMINATION

       8.       The Department receives thousands of FOIA requests every year. In the typical

case, as noted above, IPS evaluates an incoming request and determines which offices, overseas

posts, or other records systems within the Department are reasonably likely to contain the

records requested. IPS then tasks those offices and overseas posts with conducting a search for

records responsive to the FOIA request. If responsive records are retrieved, IPS then reviews

those records to determine whether they may be released to the requester or whether they must

be withheld pursuant to applicable FOIA exemptions.

       9.       In some rare cases, however, the mere confirmation or denial of the existence of

responsive records would reveal information exempt from disclosure under an applicable FOIA

exemption. While such matters are not frequently encountered in FOIA requests, the

Department must respond to all such requests by neither confirming nor denying the existence of



                                                3
                                                                             CIR, et al. v. DOJ, et al.
                                                                              No. 3:20-cv-06649-JS
                                                                                   Stein Declaration
         Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 4 of 14



responsive records. This is referred to as a Glomar response. See Wolf v. CI.A., 473 F.3d 370,

374 (D.C. Cir. 2007).

        10.    In this case, the existence or nonexistence of the records sought by Plaintiffs'

request is exempt from disclosure under FOIA Exemptions 3, 6, and 7(C), 5 U.S.C. §§ 552(b)(3),

(b)(6), and (b)(7)(C). Any other approach (i.e., confirming the existence ofresponsive records or

denying the existence of responsive records) would reveal information exempt from disclosure

under the FOIA.

                                         FOIA Exemption 3

        11.    FOIA Exemption 3 provides that the FOIA does not apply to matters that are

"specifically exempted from disclosure by statute . . . , provided that such statute (A) requires

that the matters be withheld from the public in such a manner as to leave no discretion on the

issue, or (B) establishes particular criteria for withholding or refers to particular types of matters

to be withheld." 5 U.S.C. § 552(b)(3).

        12.    On December 9, 1987, the United States and Mexico signed The Treaty on

Cooperation Between the United States of America and the United Mexican States for Mutual

Legal Assistance (the "MLAT"). T.I.A.S. 91-503. A true and correct copy of the MLAT is

attached hereto as Exhibit D. The purpose of the MLAT is for the U.S. and Mexican

Governments to "cooperate with each other by taking all appropriate measures that they have

legal authority to take, in order to provide mutual legal assistance in criminal matters," including

by providing "documents, records and evidence" and "exchanging information" with one

another. Id. at Art. 1. The United States Senate provided its advice and consent to ratification of

the MLAT on October 24, 1989. It entered into force on May 3, 1991, upon the exchange of

ratification instruments between the Governments of the United States and Mexico, and it

                                                  4
                                                                                 CIR, et al. v. DOJ, et al.
                                                                                  No. 3:20-cv-06649-JS
                                                                                       Stein Declaration
         Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 5 of 14



remains in force. See U.S. Dep't of State, Treaties in Force: A List of Treaties and Other

International Agreements ofthe United States in Force on January I, 2020 (Jan. 1, 2020),

https://www.state.gov/treaties-in-force/. The MLAT is therefore equivalent to an act of the

legislature, has the force of law, and qualifies as a statute. See Dongkuk Int 'I, Inc. v. DOJ, 204 F .

Supp. 3d 18, 25 (D.D.C. 2016) (U.S.-South Korea MLAT qualifies as a statute because "such

treaties are equivalent to an act of the legislature"); Grynberg v. United States DOJ, 302 F. Supp.

3d 532,539 (S .D.N.Y. 2018) (holding that "the U.S.Swiss [sic] MLAT is a Senate-ratified self-

executing treaty . .. [and it] therefore has the force of law and qualifies as a statute" (citation

omitted)), aff'd by, Grynberg v. United States DOJ, 758 Fed. App'x. 162 (2d Cir. 2019).

        13.     Article 4(5) of the MLAT imposes non-discretionary confidentiality restrictions

on its signatories. That provision of the treaty states as follows:

        The requested State shall keep confidential a request [made pursuant to the MLAT]
        and its contents unless otherwise authorized by the Coordinating Authority of the
        requesting Party. If the request cannot be executed without breaching the required
        confidentiality, the Coordinating Authority of the requested Party shall so inform
        the Coordinating Authority of the requesting Party, which shall then determine
        whether the request should nevertheless be executed.

Thus, absent the exceptional circumstance that a request cannot be fulfilled without breaching

the MLAT's "required" confidentiality provision, any time the Mexican Government submits a

request to the U.S. Government under the MLAT, the U.S. Government and, by extension, the

Department must keep confidential even the fact that such a request has been made. The MLAT

therefore constitutes a withholding statute within the meaning of Exemption 3. See Dongkuk,

204 F. Supp. 3d at 28 ("Congress' ratification of a treaty that obligates the United States to use

its 'best efforts' to maintain the confidentiality of requests for assistance dictates that it be treated

as a withholding statute under Exemption 3."); Grynberg, 302 F. Supp. 3d at 532 (finding as a

matter of first impression that a mutual legal assistance treaty between the United States and
                                                   5
                                                                                   CIR, et al. v. DOJ, et al.
                                                                                    No. 3:20-cv-06649-JS
                                                                                         Stein Declaration
            Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 6 of 14



Switzerland qualified as a withholding statute under FOIA Exemption 3). Furthermore, since the

MLAT prohibits the disclosure of the existence or contents of requests made under the treaty, the

Department is exempt pursuant to its terms from disclosing information in response to any FOIA

request that would have the effect of confirming or denying the existence of an alleged request

for assistance from the Mexican Government made pursuant to the MLAT.

           14.   Neither Plaintiffs' FOIA request nor their Complaint sets forth any evidence, nor

is State aware of any, indicating that the Department has publicly acknowledged any request for

assistance by the Mexican government regarding the subject-matter of Plaintiffs' FOIA request.

Additionally, Plaintiffs have not provided any evidence tending to show that the Mexican

Government, as the alleged requesting party, has authorized the United States to publicly

disclose the existence or contents of any such request.

           15.   As noted above, Plaintiffs' FOIA request seeks "all records related in whole or in

part to a request for assistance from the Mexican government - whether by the Mutual Legal

Assistance Treaty (MLAT), letter rogatory, or some other diplomatic communication - regarding

the criminal case 'United States of America v. Pablo Vega Cuevas et al.' ( 14 CR 705)."

Hypothetically, if State responded to the portion of Plaintiffs' request seeking records related to

the alleged MLAT request by admitting that it possessed responsive records, it would disclose

the existence of the underlying MLAT request in direct violation of the U.S. Government's

obligations pursuant to the MLA T. In such a case, confirmation that State possessed responsive

records would tend to reveal information exempt from disclosure by Exemption 3 of the FOIA

because the Department has not previously confirmed or denied the existence of any such

request.




                                                  6
                                                                               CIR, et al. v. DOJ, et al.
                                                                                No. 3:20-cv-06649-JS
                                                                                     Stein Declaration
         Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 7 of 14



        16.    Nor could State confirm that it does not possess records responsive to Plaintiffs'

FOIA request without revealing exempt information. A Glomar response is not effective unless

it is used for all similar requests, regardless of whether the Department possesses responsive

records. If the Department provided a "no records" response every time a requester sought

documents related to alleged MLAT requests subject to non-discretionary confidentiality

provisions, it could not then respond to requests for which records do in fact exist by "refusing to

confirm or deny" the existence of those records without in effect disclosing that an MLAT

request exists, the very fact sought to be protected. Accordingly, the Department must

consistently provide Glomar responses to any request for records related to alleged MLAT

requests subject to non-discretionary confidentiality provisions.

        17.    The Department reasonably foresees that disclosure of information confirming or

denying the existence of a request submitted pursuant to the MLAT would harm interests

protected by Exemption 3 and the FOIA. For example, disclosure in this circumstance would put

the United States out of compliance with its treaty obligations as ratified and made effective

under both international and domestic law, and could compromise the integrity of ongoing

criminal investigations and proceedings. Disclosure of the information sought by Plaintiffs,

which the United States has promised Mexico it would keep confidential, could also hinder

Mexico's willingness to comply with its terms, including in response to future mutual legal

assistance requests from the United States. This damage to the law enforcement relationship

could easily extend beyond the MLAT and cross into the bilateral work done pursuant to the

extradition treaty. Finally, disclosure would foreseeably harm the credibility of the United States

and its international legal commitments in the eyes of existing treaty partners as well as potential



                                                 7
                                                                               CIR, et al. v. DOJ, et al.
                                                                                No. 3:20-cv-06649-JS
                                                                                      Stein Declaration
          Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 8 of 14



future bilateral and multilateral negotiating partners, eroding the U.S. Government's capacity to

hold other countries to their obligations and to effectively negotiate future binding agreements.

                                  FOIA Exemptions 6 and 7(C)

       18.     FOIA Exemption 6, 5 U.S.C. § 552(b)(6), states that the FOIA does not apply to

"personnel and medical files and similar files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy."

       19.     FOIA Exemption 7(C), 5 U.S.C. § 552(b)(7)(C), is the law enforcement

counterpart to Exemption 6. It protects the privacy interests of people mentioned in law

enforcement records by providing, in relevant part, that the FOIA does not apply to "records or

information compiled for law enforcement purposes, but only to the extent that the production of

such law enforcement records or information ... could reasonably be expected to constitute an

unwarranted invasion of personal privacy." The omission of the word "clearly" from the

language of Exemption 7(C) and the lowering of the risk-of-harm standard from "would" to

"could reasonably be expected to," renders the exemption broader in the law enforcement

context. See U.S. Dep 't ofJustice v. Reporters Comm. for Freedom ofPress, 489 U.S. 749, 756

(I 989). Nonetheless, the analysis and balancing test required under both Exemptions 6 and

7(C}-pursuant to which a responding agency must weigh any personal privacy interests held by

specific individuals with regard to the information against any public interest in disclosure- are

sufficiently similar to warrant their consolidated treatment for purposes of this case.

       20.     As a threshold matter to assert Exemption 7, an agency must demonstrate that the

withheld records or information were compiled for law enforcement purposes, including that

they are related to the enforcement of U.S. federal law or foreign law, see Bevis v. Dep 't ofState,

801 F.2d 1386, 1388 (D.C. Cir. 1986) (finding no distinction between foreign and domestic

                                                 8
                                                                                CIR, et al. v. DOJ, et al.
                                                                                  No. 3:20-cv-06649-JS
                                                                                       Stein Declaration
           Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 9 of 14



enforcement purposes in language of statute). Records pertaining to even routine agency

activities can qualify for FOIA Exemption 7 protection when those activities involve a law

enforcement purpose.

        21.     Plaintiffs' FOIA request seeks Department records related to the alleged sharing

of documents, records, and/or evidence between the United States and Mexico. Any such

records would have originally been compiled in connection with a U.S. Government criminal

prosecution, and would have been shared in support of an alleged law enforcement investigation

being conducted by Mexico into the Ayotzinapa disappearances. Any such records therefore

would necessarily have been compiled for law enforcement purposes, since they all would relate

to the parallel criminal investigations and prosecutions allegedly being conducted by the U.S.

and Mexican Governments to implement and enforce U.S. and Mexican law. That is true

irrespective of Plaintiffs' instruction that their request should be interpreted to exclude "materials

gathered for law enforcement purposes." See Exhibit A. The stated purpose of the MLAT is

entirely law enforcement-related; it envisions that Mexico and the United States will "provide

mutual legal assistance in criminal matters . .. [such as] the prevention, investigation and

prosecution of crimes or any other criminal proceedings arising from acts which are within the

competence or jurisdiction of the requesting Party at the time the assistance is requested, and in

connection with ancialary proceedings of any other kind related to the criminal acts in question."

See Exhibit D, Art. 1(1) (emphasis added). In fact, any requests made pursuant to the MLAT

would in the normal course have been directed to the Department of Justice Criminal Division's

Office oflntemational Affairs ("OIA"), rather than the Department, given their inherent nexus to

law enforcement matters. Thus, all of the records responsive to Plaintiffs' request- including

even records reflecting the initial request for assistance itself that Plaintiffs allege Mexico sent to

                                                   9
                                                                                  CIR, et al. v. DOJ, et al.
                                                                                    No. 3:20-cv-06649-JS
                                                                                        Stein Declaration
        Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 10 of 14



the United States- would necessarily and inextricably be linked to the law enforcement purpose

underlying the alleged MLAT request: assisting Mexico's alleged law enforcement investigation

into the Ayotzinapa disappearances. Accordingly, the records that Plaintiffs have requested, if

they exist, would meet the threshold requirement of FOIA Exemption 7.

       22.     Plaintiffs' request implicates an ongoing criminal case in the Northern District of

Illinois, United States v. Pablo Vega Cuevas, et al. (the "Cuevas Case"). According to public

court filings associated with the Cuevas Case submitted by the Department of Justice, those

criminal defendants include or have included (I) Pablo Vega Cuevas; (2) Arturo Martinez;

(3) Alexander Figueroa; (4) Eliseo Betancourt-Pereira; (5) Santos Wilfredo Sorto Hernandez;

(6) Roberto Sanchez; (7) Jose Rodriguez; and (8) Isaias Mandujano (the "Cuevas Defendants").

As of January 29, 2021, at least four of the Cuevas Defendants had not pleaded guilty to or been

convicted of any crime in connection with those proceedings, one of the Cuevas Defendants had

been dismissed before any plea or conviction, and three of the Cuevas Defendants had been

convicted and sentenced. None of the Cuevas Defendants consented to the disclosure of

information from State in response to Plaintiffs' FOIA request, and the Department has no

reason to believe (either based on the content of Plaintiffs' FOIA request or the Cuevas Case

docket) that any of the Cuevas Defendants are deceased.

       23.     Records responsive to Plaintiffs' request, assuming any exist, would necessarily

associate the Cuevas Defendants with an alleged request for assistance that, according to

Plaintiffs' FOIA request, was sent by the Mexican Government for "its own internal law

enforcement purposes." However, neither Plaintiffs' FOIA request nor their Complaint set forth

any e:vidence, nor is State aware of any, indicating that the Department has publicly

acknowledged the existence of any request for assistance by the Mexican government regarding

                                                10
                                                                              CIR, et al. v. DOJ, et al.
                                                                               No. 3:20-cv-06649-JS
                                                                                     Stein Declaration
         Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 11 of 14



the subject-matter of Plaintiffs' FOIA request. It follows that no public acknowledgement has

been made of the content of either any such request or of any records that may thereafter have

been provided by the United States pursuant to its obligations under the MLAT. The

Department's confirmation of the existence or non-existence ofrecords responsive to Plaintiffs'

FOIA request would therefore necessarily introduce new, not publicly-acknowledged

information concerning the Cuevas Defendants.

       24.     Even acknowledging the existence or non-existence of documents responsive to

Plaintiffs' request would therefore foreseeably harm the personal privacy of the Cuevas

Defendants, by associating them with criminal organizations and activities beyond those that

have been publicly acknowledged in connection with the Cuevas Case and by triggering

questions about the role played by the Cuevas Defendants in the Mexican Government's alleged

investigation. As a result, confirming the existence or non-existence of records in this case could

establish links between the Cuevas Defendants and criminal activity to a greater or different

degree than exists in the official public record. Acknowledgement of those links could

reasonably be expected to subject the Cuevas Defendants, as well as their families and known

associates, to harassment, embarrassment, and/or undue public attention. That harassment,

embarrassment, and reputational harm is precisely the type of foreseeable harm that

Exemptions 6 and 7(C) are designed to guard against.

       25.     Plaintiffs' exclusion of "sensitive evidence" and "private data" from the scope of

their request would not remedy that foreseeable harm, because simply acknowledging the fact

that any evidence and data matching the description in Plaintiffs' request were exchanged

between the U.S. and Mexican Governments- even without disclosing the underlying evidence

and data itself.- would foreseeably prejudice the Cuevas Defendants' personal privacy interests.

                                                11
                                                                              CIR, et al. v. DOJ, et al. .
                                                                               No. 3:20-cv-06649-JS
                                                                                    Stein Declaration
         Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 12 of 14



Nor does the fact that four of the Cuevas Defendants have pleaded guilty to some degree of

criminal conduct in the Cuevas Case vitiate their privacy interests. As noted above, official

acknowledgement of the alleged MLAT request submitted by the Mexican Government would

necessarily introduce new information about the Cuevas Defendants that State reasonably

expects would subject them to unwarranted invasions of personal privacy.

       26.     Given the substantial privacy interest of the Cuevas Defendants that would be

implicated by the Department's response to Plaintiffs' FOIA request, I am required to determine

whether any public interest exists in confirming the existence or nonexistence of records

responsive to Plaintiffs' FOIA request. In United States Department ofJustice v. Reporters

Committee for Freedom ofthe Press, 489 U.S. 749 (1989), the Supreme Court described two

rules for determining the public interest in disclosure of information involving a privacy interest:

(1) whether disclosure would serve the "core purpose" for which Congress enacted the FOIA

(i.e., to show "what the government is up to"); and (2) that public interest means the interest of

the public in general, not the particular interests of the person or group seeking the information.

       27.     Plaintiffs have stated multiple motivations for their request, but most of those

share no connection with the FOIA's core purpose of shedding light on government behavior.

For example, Plaintiffs state that their request was motivated by, inter alia, the "acute interest to

the mothers and fathers of the 43 disappeared Ayotzinapa students" ofresolving certain

outstanding questions about the disappearances, the "especially voracious" interest in the

Ayotzinapa disappearances among members of the media and the public, and Plaintiffs' desire to

"publish a story about the disappearance to commemorate its seventh anniversary." None of

those interests relate in any way to the operations and activities of the government, and they

therefore cannot satisfy Exemption 7(C)'s public interest requirement.

                                                 12
                                                                                CIR, et al. v. DOJ, et al.
                                                                                  No. 3:20-cv-06649-JS
                                                                                       Stein Declaration
         Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 13 of 14



        28.     Plaintiffs do elsewhere state that "there is an urgency to inform the public about

· activities of the United States federal government regarding the investigation of the Ayotzinapa

 case." But that stated interest cannot be squared with the scope of Plaintiffs' FOIA request,

 which seeks information about the Mexican Government' s alleged request for mutual legal

 assistance in connection with its own alleged "internal" investigation of the Ayotzinapa matter.

 Indeed, the events surrounding the Ayotzinapa disappearances all took place in Mexico, the

 subject of Plaintiffs' FOIA request is an alleged MLAT request from Mexico, and Plaintiffs'

 request and Complaint repeatedly suggest that responsive documents would shed light on alleged

 improprieties by Mexican officials. There is no cognizable public interest under the FOIA in

 revealing the activities of the Mexican Government.

        29.     By contrast, the U.S . Government's involvement in the Ayotzinapa investigation,

 if any, would have been limited to providing Mexican officials with information compiled in

 connection with a U.S. criminal matter pursued separately from any alleged Ayotzinapa

 investigation, but which Plaintiffs speculate may nonetheless have some ties to those

 investigative efforts. Even granting that the wider public would be interes~ed to learn about the

 alleged Ayotzinapa investigation, any public interest in the U.S. Government's tangentially-

related information sharing- if such sharing even occurred- would be minimal, and would not

 be sufficient to counterbalance the significant privacy interests that would be implicated were the

Department to confirm or deny the existence ofrecords responsive to Plaintiffs' FOIA request.

        30.     Thus, because the individual privacy interests that would be implicated were the

Department to confirm the existence or nonexistence of records responsive to Plaintiffs' FOIA

request significantly outweigh any countervailing public interests, the Department can neither

confirm nor deny the existence of such records pursuant to FOIA Exemptions 6 and 7(C).

                                                 13
                                                                               CIR, et al. v. DOJ, et al.
                                                                                No. 3:20-cv-06649-JS
                                                                                     Stein Declaration
        Case 3:20-cv-06649-JSC Document 21 Filed 03/04/21 Page 14 of 14



                                      Ill. CONCLUSION

       31.     Based upon my review, I conclude that the acknowledgement of the existence or

nonexistence of the information requested by Plaintiffs is protected from disclosure and that the

Department's Glomar response and categorical refusal to search for records is proper pursuant to

FOIA Exemptions 3, 6, and 7(C), as set forth above.



                                               ***



       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.



                 Executed this   _if;_~
                                      - - day of March 2021, Washington, D.C.


                                           Eric F. Stein




                                                14
                                                                               CIR, et al. v. DOJ, et al.
                                                                                No. 3:20-cv-06649-JS
                                                                                      Stein Declaration
